04/01/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 20-0560



                                 No. DA 20-0560

TERRY SULLIVAN,

             Petitioner and Appellant,

      v.

STATE OF MONTANA,

             Respondent and Appellee.


                            GRANT OF EXTENSION


      Upon consideration of Appellee’s motion for a 30-day extension of time, and

good cause appearing therefor, Appellee is granted an extension of time to and

including May 7, 2020, within which to prepare, serve, and file its response brief.




BG                                                                     Electronically signed by:
                                                                          Bowen Greenwood
                                                                      Clerk of the Supreme Court
                                                                              April 1 2021